Citation Nr: 0217666	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  97-32 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for thumb disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO), which denied claims of entitlement to 
service connection for arthritis of the lumbar spine and 
hands.  For reasons discussed below, the Board will also 
consider a claim of compensation for thumb disability.  

This case was first remanded by the Board in May 1999, to 
give the veteran's representative from the local office an 
opportunity to review the record and submit argument in 
support of the veteran's claim, and then again in June 2000, 
this time to make sure that all reasonable efforts necessary 
to secure the complete veteran's service medical records 
were made.  The requested additional development was 
undertaken at the RO level, and the case was thereafter 
returned to the Board for appellate review.

In April 2002, the RO granted service connection for 
degenerative joint and disc disease of the lumbar spine.  
Accordingly, the issue of entitlement to service connection 
for arthritis of the lumbar spine will not be addressed in 
the present decision, as it is no longer on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, to the extent allowed by 
the veteran.

2.  Arthritis of the hands was not diagnosed within one year 
from the veteran's separation from active military service 
and it is not shown that the veteran currently suffers from 
this alleged disability, claimed as causally related to 
service.
3.  The veteran has disability exhibited by relaxation of 
the ulnar collateral ligament of the metatarsophalangeal 
joint of both thumbs, incomplete extension and a calcific 
fragment of the left thumb that are related to active 
service.  


CONCLUSION OF LAW

1.  Arthritis of the hands was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1131, 5107, 1112 (West 1991 
and West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.655 (2002).

2.  Disability exhibited by relaxation of the ulnar 
collateral ligament of the metatarsophalangeal joint of both 
thumbs, incomplete extension and a calcific fragment of the 
left thumb was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 and West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the veteran's service medical records reveals 
that the veteran served as a parachute rigger during service 
and that he gave, when he had his medical examination for 
separation from active military service in 1992, a three-
month history of right thumb pain.

On medical consultation in August 1992, approximately a 
month after his separation from active military service, the 
veteran gave a four-and-a-half month history of right thumb 
pain when grasping objects, which he said placed limitations 
on his military and job responsibilities.  He also said that 
he had been placed in a cast to immobilize the thumb for 
three weeks, with beneficial relief of the symptoms.  On 
physical examination, it was noted that there was full range 
of motion of the right first digit, and the examiner gave an 
assessment of a questionable collateral injury.

Private X-Rays of the veteran's left hand obtained in April 
1995 revealed normal bony alignment and density, no 
articular or periarticular erosions, and "lucencies" of the 
distal first metacarpal representing a pseudocyst.  The 
impression was listed as "[n]o acute fractures, dislocations 
or articular narrowing are present."

A September 1995 private medical record reveals complaints 
of pain in the base of the thumb, and objective findings of 
tenderness at the base of the left thumb, but no evidence of 
gross swelling or any abnormalities in that thumb.

The veteran filed his claim for service connection for 
arthritis of the hands in October 1995.  The record shows 
that he was promptly scheduled by the RO for a VA medical 
examination, which was conducted in January 1996.  The RO 
also secured, and made part of the record, the service 
medical records that were available at that time, as well as 
the 1995 private medical records referred to in the above 
paragraphs.

On VA medical examination in January 1996, the veteran said 
that he had arthritis in his back and both hands and that he 
had noticed stiffness in the hands at times, since his days 
working as a parachute rigger during service.  The problem 
was more with his thumbs, where he had had to have cortisone 
shots at times.  The veteran explained that, in the course 
of packing the parachutes, he would use his hands a great 
deal and exert a lot of pressure, and that, while tying them 
up afterwards, when they were already in the pack, he would 
pull very hard on the cords that were used to bind and tie 
them, sometimes hard enough to break the cords.  In doing 
this, there would be a lot of tension applied to the 
metacarpal phalangeal (MP) joints of the thumbs.  The 
veteran said that he had received physical therapy for his 
hands, and cortisone shots, during service, but denied any 
hospital admissions.

The report of the above examination further reveals that, on 
physical examination of the hands, they both had good grip 
and normal range of motion in all the joints except in both 
thumbs, which would extend only to 15 degrees, rather than 
to zero degrees, and lacked 15 degrees of extension.  The 
interphalangeal joints of the thumbs had a normal range of 
motion, and they extended and flexed to zero and 45 degrees, 
respectively, although they would not extend completely.  
The veteran did not feel like he had a "gamekeeper's thumb," 
but the examiner said that it did feel as though the ulnar 
collateral ligament of both thumbs seemed to be a little bit 
loose, yet the veteran denied that he dropped anything out 
of his hands.  The examiner noted that he was requesting X-
Rays of the veteran's hands, with concentration on the 
thumbs, and nevertheless rendered the following impression:

Degenerative joint disease, MP joints 
both thumbs, with some limitation of 
complete extension, with mild relaxation 
of the ulnar collateral ligament of the 
MP joint, and with incomplete extension.

The VA X-Rays that were requested by the above examiner were 
obtained, and their report, also dated in January 1996, 
reveals the following impression:

1.  The right hand shows no evidence of 
fracture, dislocation or significant 
radiographic abnormality.

2.  The left hand demonstrates no 
evidence of acute fracture or 
dislocation.  There is a calcific 
fragment to the lateral aspect of the 
thumb metacarpal, which likely 
represents an old avulsion injury.

By letter dated in May 1996, the RO informed the veteran 
that it was having difficulties securing all his service 
medical records, and asked him to provide copies of them to 
the RO, if he had any in his possession.  Thereafter, in 
July 1996, the RO contacted the veteran by telephone, 
informing him that a response from the service department 
regarding their request for his complete service medical 
records had not yet been received.  The veteran was again 
advised at that time to submit any relevant information that 
would assist the RO in determining the outcome of his claims 
for service connection.  The veteran stated that he had 
received the letter of May 1996.  (See VA Form 119, Report 
of Contact, dated in July 1996.)

As noted earlier, the veteran's service connection claim was 
denied by the RO in a July 1996 rating decision.  
Thereafter, in his VA Form 9 of September 1997, by which the 
veteran perfected his appeal, the veteran requested a Travel 
Board Hearing.  The veteran's request was acknowledged by 
the RO by letter dated in November 1997, and the veteran was 
then notified of the date of the hearing (January 11, 1999), 
by letter dated in December 1998.  A written reminder of the 
scheduled Travel Board Hearing was sent to the veteran later 
that same month, but the record shows that the veteran 
failed to report for the scheduled hearing.  His failure to 
report for the scheduled Travel Board Hearing of January 11, 
1999, is construed as the veteran's express withdrawal of 
his hearing request.

By letter dated in February 1999, the RO notified the 
veteran that his appeal was being returned to the Board for 
appellate disposition, that his file was being physically 
transferred to the Board's headquarters in Washington, D.C., 
and that the veteran still had the right to submit 
additional evidence or argument in support of his appeal.  A 
similar communication was sent to the veteran in May 2000, 
after the completion of the development required by the 
Board in its May 1999 remand.

Pursuant to the Board's instructions in its June 2000 
remand, the record shows that the RO made yet another 
attempt to secure additional service medical records, in 
October 2000, and that this action resulted in the 
acquisition of the veteran's entrance and discharge medical 
examination and medical history reports, the pertinent 
evidence from which has already been referred to earlier in 
this decision.

In an effort to clarify whether the claimed arthritis was 
indeed manifested, the RO scheduled the veteran for another 
VA medical examination, which was supposed to be conducted 
on March 1, 2001.  The record shows that the veteran phoned 
in to cancel this first appointment and that a new 
appointment was set up, for March 22, 2001, but the veteran 
did not report for that second appointment either.  The RO 
then informed the veteran, by letter dated in September 
2001, that the VA Medical Center in Tucson had sent 
notification that he had failed to report for the scheduled 
medical examinations.  The RO then advised the veteran that 
an examination was needed for action on his appeal, and 
asked the veteran to "please notify VA if you are willing to 
report for VA examination, otherwise [your] case will be 
rated based on evidence of record."  The veteran was asked 
to respond to that letter within 30 days.  No response was 
ever received from the veteran to this letter.

In April 2002, the RO issued a Supplemental Statement of the 
Case, continuing the prior denial of service connection for 
arthritis of the hands, based on the absence of radiological 
findings confirming the diagnosis of degenerative joint 
disease given in the last VA medical examination.  The 
veteran was thereby advised that, "[t]o have this claim 
reconsidered for arthritis of the hands the veteran needs to 
report his willingness to show for VA examination," but a 
response to this communication was never received.

By letter dated in August 2002, the RO notified the veteran 
that the steps directed by the Board in its remand of June 
2000 had been completed and that his records were therefore 
being returned to the Board.  The veteran was again advised 
of his right to submit any additional evidence or argument, 
directly to the Board.  No response to this letter was 
received.

In his Informal Brief of Appellant in Appealed Case of 
August 2002, the veteran's representative argued that the 
January 1996 VA medical examination had been inadequate, and 
requested that the case be remanded once again, to have the 
veteran re-examined.  The veteran's representative noted the 
veteran's failure to report for the two medical examinations 
that were scheduled for March 2001, and the fact that he had 
been asked by the RO, by letter dated in September 2001, to 
indicate his willingness to report for an examination.  
However, he offered no reasonable explanation for the 
veteran's inaction, nor did he indicate that the veteran was 
now willing to report for a VA medical examination.

Finally, by letter dated in September 2002, the Board 
notified the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  In that letter, the veteran was 
advised of VA's redefined duties to assist and notify under 
the VCAA, of the steps that VA had taken regarding his 
service connection claim, and of the steps that he needed to 
take in order to have a complete claim for benefits.  
Specifically, he was reminded, on the second page of that 
letter, that his duties towards VA included reporting for 
any scheduled VA medical examination and that, pursuant to 
38 C.F.R. § 3.655, if he failed to report for an examination 
scheduled in conjunction with his original compensation 
claim, his claim would be rated based on the evidence of 
record.  The veteran was given a 30-day period to respond to 
this letter from the Board, but that period expired without 
any response being received from the veteran.

Legal analysis

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the above cited VCAA, which is 
applicable to the claim on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is also noted, at the outset, 
that the final rule implementing the VCAA, which is also 
applicable to this appeal, was published on August 29, 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby on appeal.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002); see also the recent decision of 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  See also 
Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002).

In this particular case, as can be clearly noted from the 
data in the above "Factual background" subsection, the 
record reveals that, throughout the pendency of this appeal, 
VA has kept the veteran informed of its actions to develop 
the record, of the need for him to submit specific types of 
competent evidence that will substantiate his claims, of his 
duty to report for scheduled VA medical examinations, and of 
the specific reasons for denying his claim.  VA has also 
assisted the veteran, to the extent permitted by him, by 
examining him in 1996, securing all pertinent, available 
records, scheduling the veteran -twice- for re-examinations 
in March 2001, and asking him thereafter to indicate if he 
was willing to report for another VA medical examination.  
Unfortunately, the veteran has decided not to respond to the 
multiple communications from the RO or to cooperate in any 
manner with the RO's efforts to fully develop his claim.

The Board acknowledges the veteran's representative's 
request to have the veteran re-examined, and agrees that 
such an examination would be very useful to clarify what 
disability, if any, the veteran currently has in his hands.  
However, VA in this case has made reasonable attempts to 
have the veteran re-examined, and the veteran has failed to 
cooperate with VA.  While VA certainly has a duty to assist 
claimants, the Board notes that the United States Court of 
Veterans Appeals (currently known as the United States Court 
of Appeals for Veterans Claims, hereinafter "the Court") has 
said that, in order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate 
with the agency in the gathering of the evidence necessary 
to establish allowance of benefits.  Morris v. Derwinski, 1 
Vet. App.  260, 264 (1991).  VA's duty to assist is not 
always a one-way street, nor is it a blind alley; thus, if a 
veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  His or her duty 
to cooperate with VA's efforts to develop the claim include 
reporting for a medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App.  480, 483 (1992).

It is further noted that VA regulation provides that when a 
claimant fails to report for a scheduled medical examination 
without good cause, an original service connection claim 
shall be reviewed based on the evidence of record.  See 38 
C.F.R. § 3.655 (2002).  The veteran has already been advised 
of this regulation, in writing.  Accordingly, in the present 
case, the Board has no other recourse but to review the 
veteran's claim based on the evidence that is of record.

The Board is satisfied with the assistance that the RO has 
provided to the veteran in trying to have him examined.  
Unfortunately, the veteran has failed to cooperate with VA's 
attempts to assist him, and no further assistance is thus 
required at this time.  Also, it is noted that the veteran 
has not provided any additional information or evidence, nor 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Thus, no 
additional assistance to the veteran is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements of 
the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a third remand, or a request for further 
development of this case, would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

In reviewing the present claim on the merits, the Board 
first notes that service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis may also be service-connected, on a presumptive 
basis, if shown to be manifested to a degree of at least 10 
percent within one year from the veteran's separation from 
active military service, even if not shown during service.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board acknowledges the facts that the veteran complained 
of a painful right thumb metacarpal at the time of his 
discharge medical examination, and that a VA examiner gave 
an impression, in 1996, of degenerative joint disease of the 
thumbs of both hands.  However, the radiological studies in 
the veteran's claims file do not support that impression, as 
they show no abnormalities of either thumb.  There is simply 
no objective evidence in the file confirming a diagnosis of 
arthritis of the thumbs at any time, to include within the 
one-year period immediately following the veteran's 
separation from active military service.  Rating arthritis 
requires x-ray manifestations and its presence to a 
compensable degree can not be conceded without appropriate 
radiographic findings.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  

In short, arthritis of the hands was not diagnosed within 
one year from the veteran's separation from active military 
service, and it is not shown that the veteran currently 
suffers from this alleged disability, claimed as causally 
related to service.  In view of this finding, the Board 
concludes that entitlement to service connection for 
arthritis of the hands is not warranted.

The doctrine of reasonable doubt has certainly been 
considered but it has been found not to be applicable to 
this matter insofar as the preponderance of the evidence is 
against the veteran's claim for service connection for 
arthritis of the hands.

While arthritis of the hands has not been related to 
service, the record reflects that the veteran had complaints 
of thumb problems in or proximate to his period of active 
service.  He filed his claim for service connection a couple 
of years after discharge and the single VA examination that 
was accomplished, while not identifying the presence of 
arthritis by x-ray, did identify bilateral thumb disability 
exhibited by relaxation of the ulnar collateral ligament of 
the metatarsophalangeal joint of both thumbs, incomplete 
extension and a calcific fragment of the left thumb.  
Resolving all doubt in the veteran's favor, the Board finds 
that an award of compensation for this disability is 
warranted.  


ORDER

Service connection for arthritis of the hands is denied.

Service connection for bilateral thumb disability exhibited 
by relaxation of the ulnar collateral ligament of the 
metatarsophalangeal joint of both thumbs, incomplete 
extension and a calcific fragment of the left thumb is 
allowed.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

